DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a cable comprising a cable core; a protection layer around the cable core; a plurality of elongated tensile elements around the protection layer, the plurality of elongated tensile elements each having a cross section area and including a fibre reinforced polymer composite core and a sheath at least partially covering the composite core, the fibre reinforced polymer composite core having an elastic modulus of at least 70 GPa, the sheath being made of metal and being at least 30% of the cross section area of the tensile element (claim 1).  This invention also deals with a pjpe comprising a carcass and a first armour layer and a second armour layer surrounding the carcass, each of the first armour layer and the second armour layer including a plurality of long-pitch helical windings of elongated tensile elements, an elongated tensile element having a cross section area and including a fibre reinforced polymer composite core and a metal sheath at least partially covering the fibre reinforced polymer composite core, the helical windings of the first armour layer extending along a first winding direction, and the helical windings of the second armour layer extending along a second winding direction that is opposite to the first winding direction (claim 16).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed January 14, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “The teaching of a standalone cable 200a of Xia cannot be used to remedy the deficiency of a wire 20 of McCullough. In view of the foregoing, amended claim 1 is allowable over McCullough and Xia.” and “…. the standalone cable 200a of Xia does not teach or suggest “a plurality of long-pitch helical windings of elongated tensile elements,” as recited in claim 16. " is persuasive and therefore claims 1-20 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
April 10, 2021